Valerio v John Doe #1 (2021 NY Slip Op 06718)





Valerio v John Doe #1


2021 NY Slip Op 06718


Decided on December 1, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 1, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
LINDA CHRISTOPHER
PAUL WOOTEN
JOSEPH A. ZAYAS, JJ.


2018-09685
 (Index No. 610204/16)

[*1]Aaron Valerio, respondent, 
v"John Doe" #1, etc., et al., defendants, Cannon's Blackthorne, Inc., appellant.


Holihan & Associates, P.C., Richmond Hill, NY (Nazareth Markarian of counsel), for appellant.
Steven C. Kletzkin, PLLC, New York, NY, for respondent.

DECISION & ORDER
In an action to recover damages for personal injuries, the defendant Cannon's Blackthorne, Inc., appeals from an order of the Supreme Court, Nassau County (Roy S. Mahon, J.), entered June 12, 2018. The order granted the plaintiff's application to preclude the defendant Cannon's Blackthorne, Inc., from testifying at trial.
ORDERED that the appeal is dismissed, without costs or disbursements.
The order appealed from did not decide a motion made on notice and, as such, is not appealable as of right (see  CPLR 5701[a][2]; see also Kelleher v Mt. Kisco Med. Group , 264 AD2d 760, 761). No application was made for permission to appeal, and we are not inclined to grant leave to appeal under the circumstances of this case (see  CPLR 5701[c]; Sherwood v Roper , 237 AD2d 275, 276; Matter of Hartman v Smith , 207 AD2d 345, 346; Barry/Dave/Glenn, Inc. v Salkowitz , 181 AD2d 754, 755). In light of the foregoing, we dismiss the appeal.
DILLON, J.P., CHRISTOPHER, WOOTEN and ZAYAS, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court